
	
		II
		111th CONGRESS
		1st Session
		S. 1685
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2009
			Mr. Sanders (for
			 himself, Mr. Leahy,
			 Mr. Whitehouse, and
			 Mr. Dodd) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To provide an emergency benefit of $250 to seniors,
		  veterans, and persons with disabilities in 2010 to compensate for the lack of a
		  cost-of-living adjustment for such year, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Emergency Senior Citizens Relief
			 Act of 2009.
		2.Extension of
			 certain economic recovery paymentsSection 2201 of title II of division B of
			 the American Recovery and Reinvestment Act of 2009 is amended—
			(1)by inserting in each of calendar
			 years 2009 and 2010 after the Secretary of the Treasury shall
			 disburse in subsection (a)(1)(A),
			(2)by inserting
			 (for purposes of payments made for calendar year 2009), or the 3-month
			 period ending with the month which ends prior to the month that includes the
			 date of the enactment of the Emergency Senior
			 Citizens Relief Act of 2009 (for purposes of payments made for
			 calendar year 2010) after the month that includes the date of
			 the enactment of this Act in subsection (a)(1)(A),
			(3)by inserting
			 (for purposes of payments made under this paragraph for calendar year
			 2009), or the 3 month period ending with the month which ends prior to the
			 month that includes the date of the enactment of the
			 Emergency Senior Citizens Relief Act of
			 2009 (for purposes of payments made under this paragraph for
			 calendar year 2010) after the month that includes the date of
			 the enactment of this Act in subsection (a)(1)(B)(iii),
			(4)by inserting
			 An individual who is entitled to, or eligible for, a benefit or cash
			 payment described in paragraph (1) in both of the 3-month periods described in
			 paragraph (1)(A) shall be paid a payment under this section in each of calendar
			 years 2009 and 2010. at the end of paragraph (3) of subsection
			 (a),
			(5)by inserting
			 in 1
			 year after No double payments in the heading of
			 paragraph (3) of subsection (a),
			(6)by inserting
			 applicable before 3-month period in subsection
			 (a)(4)(A),
			(7)by inserting
			 applicable before 3 month period in subsection
			 (a)(4)(B),
			(8)by inserting
			 for purposes of payments made for calendar year 2009, or after December
			 31, 2011, for purposes of payments made for calendar year 2010, after
			 December 31, 2010, in subsection (a)(5)(B), and
			(9)by striking
			 2011 in subsection (e) and inserting 2012.
			3.Temporary
			 application of Old-Age, Survivors, and Disability Insurance tax to certain
			 earnings in excess of $250,000In the case of an individual who receives
			 remuneration for employment (within the meaning of section 3121(a) of the
			 Internal Revenue Code of 1986, without regard to paragraph (1) thereof) or net
			 earnings from self-employment (within the meaning of section 1402(b) of such
			 Code, without regard to paragraph (1) thereof) in excess of $250,000 in
			 calendar year 2010, for purposes of sections 3121(a)(1) and 1402(b)(1) of the
			 Internal Revenue Code of 1986, the amount of the contribution and benefit base
			 as determined under section 230 of the Social Security Act shall be increased
			 for such year by the amount of such excess. For purposes of the preceding
			 sentence, the amount of the excess over $250,000 which is taken into account
			 under this section shall not exceed $109,000. In no event shall any
			 individual's primary insurance amount be determined under title II of the
			 Social Security Act by taking into account the portion of the wages or
			 self-employment income by which the contribution and benefit base is increased
			 under this section.
		
